Citation Nr: 1538156	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  10-00 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to service connection for a bilateral foot disorder.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to an initial compensable rating for hypertension.

7.  Entitlement to service connection for right upper extremity radiculopathy.

8.  Entitlement to service connection for left upper extremity radiculopathy.

9.  Entitlement to service connection for a cervical spine disorder.

10.  Entitlement to service connection for right wrist carpal tunnel syndrome.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Army from March 1979 to March 1983, and from May 11, 1988 to August 12, 1988 and from March 15, 2003 to May 17, 2003.  While serving in the Army Reserve, the Veteran also had several periods of active duty for training ACDUTRA, annual training, and active duty special work (ADSW).  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board observes that the RO denied the Veteran's claim for service connection for a bilateral foot disorder, bilateral hearing loss, and tinnitus in a March 2008 rating decision.  As additional evidence was submitted with respect to these issues within one year of that determination, the RO reconsidered these issues and again denied them in the June 2008 rating decision currently on appeal.  Consequently, this evidence is considered as having been filed in connection with the pending claim, and the prior March 2008 rating decision did not become final.  See 38 C.F.R. § 3.156(b).

In the March 2008 rating decision, the RO reopened the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a bilateral foot disorder before denying them on their merits.  Nevertheless, the Board has a jurisdictional responsibility to consider whether it is proper for these issues to be reopened.  Jackson v. Principi. 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS) file.

In addition to the issues listed above, the Board notes that the Veteran also appealed the June 2008 rating decision's denial of entitlement to service connection for hypertension.  However, service connection for this issue was granted in a September 2014 rating decision.  Thus, it is no longer before the Board.

The Board notes that the Veteran was initially represented by the Texas Veterans Commission.  In February 2012, he appointed attorney Rochelle E. Richardson as his representative.  The Veteran changed his representation back to the Texas Veterans Commission in October 2014.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issues of entitlement to service connection for vertigo; entitlement to service connection for a psychiatric disorder, to include depression, and to include as secondary to the service-connected status post right little finger tendon surgical repair; and entitlement to service connection for painful joints, to include as secondary to the service-connected status post right little finger tendon surgical repair, have been raised by the record in statements dated in February 2012, March 2015, and May 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection a bilateral foot disorder; entitlement to service connection for bilateral hearing loss; entitlement to service connection for tinnitus; entitlement to an initial compensable rating for hypertension; entitlement to service connection for right upper extremity radiculopathy; entitlement to service connection for left upper extremity radiculopathy; entitlement to service connection for a cervical spine disorder; and entitlement to service connection for right wrist carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a September 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a bilateral foot disorder.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the September 1998 rating decision relates to unestablished facts and raises the reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  Since the September 1998 rating decision, official service department records relevant to the issue of entitlement to service connection for a bilateral foot disorder were associated with the claims file.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision that denied a claim for service connection for bilateral hearing loss and a claim for service connection for a bilateral foot disorder is final.  38 U.S.C.A. § 7105(c) (West 2015); 38 C.F.R. § 20.1103 (2014).

2.  The evidence received since the September 1998 rating decision is new and material, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2014).

3.  The issue of entitlement to service connection for a bilateral foot disorder is reconsidered.  38 U.S.C.A. § 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the Veteran's claim for service connection for bilateral hearing loss in a September 1998 rating decision, determining that the evidence did not reflect that that the Veteran had current bilateral hearing loss as defined by VA regulatory criteria.  In addition, the Veteran's service treatment records did not show any complaints or treatment related to hearing loss.  The RO also denied the Veteran's service connection claim for a bilateral foot disorder.  The RO found that the evidence did not reflect an incurrence or aggravation of a disease or injury in service as there was no record of Veteran receiving treatment for a bilateral foot disorder.

The Veteran was notified of the decision and his appellate rights in a September 1998 letter.  The Veteran did not appeal this decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2014).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117. 

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2014).  Such official service department records include, but are not limited to, records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name.  Such records do not include any records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provided sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).  

At the time of the September 1998 rating decision, the evidence of record included the Veteran's statements, service treatment records (STRs) dated from February 28, 1979 to September 21, 1996; records from Dr. G. (initials used to protect privacy) dated from October 7, 1996 to July 28, 1997; and a June 1995 letter from Dr. T.

Bilateral Hearing Loss

The service treatment records (STRs) show that the Veteran did not have a hearing disorder at the time of his enlistment, as his February 1979 examination noted that his ears were normal and his audiological evaluation measurements were not at disabling levels.  Audiological evaluations documented in April 1979, October 1979, October 1980, January 1983, May 1988, June 1992, and September 1996 did not show disabling hearing loss for either the right or left ear under 38 C.F.R. § 3.385.  The Veteran's ears were marked as abnormal during the October 1992 service examination as a result of moderate cerumen, but his audiological evaluation did not show disabling hearing loss.  Otherwise, his ears were consistently noted to be normal during this period and the Veteran did not report any ear trouble or loss of hearing during this time.  The STRs also contain a June 1992 record that listed the environmental factors associated with being a periodic mechanic as including intermittent and excessive noise.

The evidence of record submitted after the September 1998 rating decision includes the Veteran's statements; VA treatment records dated through June 2014; buddy statements dated in April 2007; treatment records and letters from Dr. B. dated from May 2005 to January 2007; a December 2006 letter from Dr. R.; a February 2012 letter from Dr. A.; STRs and service personnel records; copies of leave and earning statements dated in March 1997 and June 1997; e-mails dated in May 2008; VA medical opinions dated in September 2014; and the June 2015 hearing transcript.

The record indicates that additional STRs and personnel records were received after the September 1998 rating decision.  The Board notes that the STRs are largely duplicates of the ones considered by the RO in September 1998.  The personnel records contain orders for periods of annual training and ACDUTRA.  These records are unrelated to the elements needed to establish service connection for hearing loss and do not reflect any new information related to the issue.  As these additional service records are not relevant to the claim for entitlement to service connection for bilateral hearing loss, reconsideration is not warranted.  See 38 C.F.R. § 3156(c).

The new evidence contains a June 2010 audiogram, which documented pure tone thresholds on audiological evaluation, in decibels, as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
30
35
40
LEFT
30
30
30
40
40

The most recent audiogram from the February 2013 audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
15
30
30
LEFT
15
20
20
35
25

The Board notes that the standard for reopening a claim is a low one.   The lack of a current disability was a basis for the previous denial.  The newly added evidence from June 2010 demonstrates the possibility that the Veteran has current disability for both the right and left ear under the standards of 38 C.F.R. § 3.385.  Though the February 2013 audiological results did not show disabling levels of hearing loss for the left ear, the June 2010 evidence at least triggers the duty to assist as a medical opinion is needed to address the discrepancy in results.  The Board notes that a VA examiner provided a medical opinion in September 2014.  However, the examiner did not discuss the June 2010 audiological evaluation.  For these reasons, the Board finds that the evidence received since the September 1998 determination is new and material and the claim of entitlement to service for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Bilateral Foot Disorder

The Veteran contends that his bilateral foot disorder is related to the boots he wore during active service.  See June 2015 Hearing Transcript (Tr.), page 11.  He also claims that after his foot surgeries, the disorder was aggravated when he was mobilized for active duty in the reserves.  See July 2009 Statement in Support of Claim.  Medical records from Dr. G. note that the Veteran had foot surgeries in 1994, November 1995, and December 1996.  A February 10, 1997 treatment record from Dr. G. noted that the Veteran needed to wear special shoes following the surgery, but he did not have any pain, discomfort, or swelling.  

The personnel records show that the Veteran was ordered to annual training for 12 days beginning on January 24, 1994 and for 2 days beginning on February 9, 1994.  He was also ordered to ACDUTRA for 12 days starting on February 24, 1997.  The leave and earning slip documented that this period of ACDUTRA ended on March 7, 1997.  After this period of ACDUTRA, an April 1997 letter from Dr. G. stated that the Veteran presented with swelling in both feet after being in the active reserves and both of his feet were placed into a cast.  In August 1997, a letter from Dr. G. opined that the Veteran's surgery was helpful, but not 100 percent successful as he was called into the reserves.

These orders from the personnel records were not associated with the record when VA first denied the claim of entitlement to service connection for a bilateral foot disorder in September 1998.  They are pertinent to the claim on appeal to the extent that they verify that the Veteran was serving on ACDUTRA during a period which he claims is related to the onset or aggravation of his bilateral foot disorder.  As a result, under 38 C.F.R. § 3.156(c), these additional service records are relevant and require reconsideration of the claim for service connection.



ORDER

New and material evidence having been received; the claim for service connection for bilateral hearing loss is reopened.

The claim for service connection for a bilateral foot disorder must be reconsidered.


REMAND

The Board finds that the issues entitlement to an initial compensable rating for hypertension; entitlement to service connection for right upper extremity radiculopathy; entitlement to service connection for left upper extremity radiculopathy; entitlement to service connection for a cervical spine disorder; and entitlement to service connection for right wrist carpal tunnel syndrome must be remanded for the issuance of a statement of the case (SOC).  Where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

In a February 2014 disability evaluation system (DES) rating decision, the RO denied the Veteran's service connection claims for right upper extremity radiculopathy, left upper extremity radiculopathy, a cervical spine disorder, and right wrist carpal tunnel syndrome.  A subsequent September 2014 rating decision granted service connection for hypertension and assigned a noncompensable rating.  The Veteran filed a notice of disagreement for each of these issues in October 2014, within one year of the date that the RO mailed notification of these determinations.  Consequently, the RO must issue a statement of the case.  

In a February 2015 rating decision, the RO denied the Veteran's claim for a TDIU, denied a claim for service connection for sleep apnea, and granted service connection for a status post right little finger tendon surgical repair with a temporary 100 percent evaluation assigned effective from February 6, 2014, and a noncompensable evaluation assigned from April 1, 2014, and granted a 10 percent evaluation based on multiple-non-compensable service-connected disabilities.  The Veteran filed timely notices of disagreement for these issues in March 2015 and May 2015.  Although no SOC has yet been issued, in a May 2015 letter, the RO notified the Veteran that it was working this appeal.  Accordingly, these issues are not remanded for the issuance of an SOC. 

A remand is also necessary to obtain an adequate medical opinion for the issue of entitlement to service connection for a bilateral foot disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was provided with a VA examination in February 2013 and in a September 2014 medical opinion, a VA examiner stated that it is less likely than not that the Veteran's bilateral foot disorder was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there was no evidence of a complaint or treatment for pes planus during service and the Veteran did not have surgery for his feet until many years after active duty while in the reserves.  Thus, there was no evidence of a chronic ongoing disorder associated with or aggravated by service.  The examiner also opined that the bilateral foot disorder clearly and unmistakably existed prior to service, and it was not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner explained that the pes planus was not documented until 5 years after the Veteran's active duty in May 1988.  

Though the examiner found that the disorder did not manifest during active service, the examiner did not address the Veteran's contention that it is etiologically related to the boots that he wore during active service.  In addition, the Veteran's records show that he had foot surgeries in 1994, 1995, and 1996.  His personnel records document that he had periods of annual training and active duty special work during these same years.  The Board notes that "active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  Annual training is an example of ACDUTRA.  Thus, the examiner seems to have based his conclusions on an incorrect understanding of the Veteran's timeline of relevant service.  Finally, the May 1988 entrance examination for his period of ACDUTRA noted the Veteran's pes planus (moderate), but no aggravation opinion for this period was obtained.  Consequently, this opinion is inadequate and an additional medical opinion is needed before this issue can be adjudicated.

For the issue of bilateral hearing loss, the Veteran was provided with a VA examination in February 2013 and a VA examiner provided an opinion in September 2014.  The audiological evaluation used by the examiner showed hearing loss for the right ear, but not the left ear.  In regards to the right ear, the examiner opined that it is less likely than not that the Veteran's hearing loss is related to active duty noise exposure.  The examiner stated that the record indicated that the Veteran's last period of service was in 2006 and audiograms from 2006 and 2007 showed normal hearing.  The examiner's opinion appears to be based on an inaccurate factual premise.  The Veteran's personnel records show that he also had several periods of annual training beginning in April 2009 and continuing through March 2012.  In fact, he was ordered to 14 days of annual training starting on May 17, 2010, and a subsequent June 2010 audiological evaluation showed bilateral hearing loss.  For these reasons, the opinion for the right ear is inadequate and another medical opinion must be obtained.

The examiner also opined that the Veteran did not meet the VA criteria for hearing loss in the left ear.  As previously discussed, the June 2010 audiological evaluation showed a hearing loss disability for the left ear.  However, the examiner did not address these results in his opinion.  Moreover, though the examiner stated that he was using the results from the audiological examination conducted in February 2013, the measurements for the left ear that are included in the September 2014 examination report do not match those that were recorded in the February 2013 examination report.  Thus, the Board finds that a new medical opinion is needed to resolve this discrepancy as well as a new examination to determine whether a current bilateral hearing loss disability is present.

A remand is also necessary for the Veteran's service connection claim for tinnitus.  A VA examiner provided a medical opinion in September 2014.  He opined that it is less likely than not that the Veteran's tinnitus is related to his military noise exposure.  The examiner explained that the Veteran was unable to report the date of onset for his tinnitus and this disorder needed a diagnosis of noise-induced hearing loss or an association with a specific noise-related event.  However, the Veteran has since testified that he noticed ringing in his ears during service.  See Tr., page 5.
The Board notes that in a February 2012 letter, Dr. A. opined that the Veteran's bilateral tinnitus was most likely partially due to his noise exposure.  He also explained that tinnitus could be caused by both hearing loss and acoustic trauma.  However, it is unclear whether Dr. A. was attributing the tinnitus to noise exposure during service as he discussed the noise that the Veteran experienced both during and after service before providing the opinion.  Therefore, the Board finds that service connection for tinnitus cannot be granted based on the private opinion alone.  The Board also notes that the September 2014 VA examiner did not address this opinion in his rationale.  Given the private opinion and the Veteran's testimony, an additional medical opinion must be obtained with respect to this issue.
	
In addition, the record contains an application for Social Security Administration (SSA) benefits dated in March 2014.  However, the claims file does not contain a copy of the decision to grant or deny benefits or the records upon which that decision was based.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that a veteran is entitled to SSA benefits, the records concerning that decision are often needed by VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.

The Veteran also appears to receive treatment from the Michael E. DeBakey VA Medical Center.  Updated treatment record should be obtained in light of the remand.


Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issues of entitlement to an initial compensable rating for hypertension; entitlement to service connection for right upper extremity radiculopathy; entitlement to service connection for left upper extremity radiculopathy; entitlement to service connection for a cervical spine disorder; and entitlement to service connection for right wrist carpal tunnel syndrome.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

2.  Obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the Michael E. DeBakey VA Medical Center dated since June 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be

4.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

5.  Verify the exact dates of each period of ACDUTRA, INACDUTRA, annual training, active duty special work, and Army Reserve activation periods under 10 U.S.C.A. §§ 688, 12301(a), 12301(d), 1201(g), 12302, 12304, or the provisions of 32 U.S.C.A. §§ [315], 502, 503, 504, or 505.  Associate a memorandum documenting such periods to the claims file.

6.  After the preceding development is completed, obtain a VA examination medical opinion from a qualified examiner on the etiology of the Veteran's bilateral foot disorder.  The claims file must be made available to the examiner.  The examiner must be provided with the summary of the Veteran's verified dates and types of service.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner must make note of the Veteran's different periods of service.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to the following questions: 

(a)  Provide all current foot diagnoses.  

(b)  Is it at least as likely as not (a 50 percent or greater probability) that each diagnosed disorder had its onset during or is otherwise related to the Veteran's period of active service from March 1979 to March 1983, to include marching in boots and other physical activities.

(c) If not, was the Veteran's pes planus, moderate, permanently aggravated by the period of service from May 1988 to August 1988?

(d) Were all other diagnosed foot disorders caused by the Veteran's period of active service from May 1988 to August 1988?

(e) If not, was each diagnosed foot disorder caused by the Veteran's period of active service from March 2003 to May 2003?  Was the Veteran's pre-existing pes planus permanently aggravated by the period of active service from March 2003 to May 2003?  

(f) Regardless of all other opinions, and regarding each currently diagnosed foot disorder, was the disorder at least as likely as not caused or aggravated by the Veteran's various periods of ACDUTRA? 

In rendering the opinions, the examiner must address the following:  1) the Veteran's contention that his bilateral foot disorder is related to the boots he wore during active service; 2) the Veteran's foot surgeries in 1994, 1995, and 1996; 3) the multiple STRs and SPRs noting foot difficulties; 4) the February 10, 1997 treatment record from Dr. G. that noted that the Veteran needed to wear special shoes following the surgery, but he did not have any pain, discomfort, or swelling; 5) the April 1997 letter from Dr. G. that stated that the Veteran presented with swelling in both feet after being in the active reserves and both of his feet were placed into a cast; 6) the August 1997 letter from Dr. G. that stated that the Veteran's surgery was helpful, but not 100 percent successful as he was called into the reserves; 7) the December 2007 Statement of Medical Examination and Duty status that marked that the Veteran's injury was incurred in the line of duty and contained Dr. B's. opinion that the Veteran became flatfooted due to military footwear and training; 80 the multiple buddy statements of record; 9) the Statement of Medical Examination and Duty Status for a foot injury in April 2006, where it was noted it was in the Line of Duty and that the Veteran arrived on March 29, 2006 with foot pain; and 10) the March 2013 Medical Evaluation Board Proceeding findings that the bilateral feel metatarsal status-post bilateral bunionectomies with residual pain, hallux rigidus, Morton's neuroma, and painful plantar callus, existed prior to service and were permanently aggravated by service.

7.  After completing the preceding development, provide the Veteran with a VA examination to determine the nature and etiology of any current hearing loss and tinnitus.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed, including the Maryland CNC test and a puretone audiometry test.  The claims file must be made available to the examiner.  The examiner must be provided with the summary of the Veteran's verified dates and types of service.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner must make note of the Veteran's different periods of service.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to the following:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss manifested in or is otherwise related to the Veteran's military service, including noise exposure therein.

In providing this opinion, the examiner must discuss medically known or theoretical causes of hearing loss and describe how hearing which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

The examiner must also address results of the June 2010 audiological evaluation.

(b)  whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current tinnitus manifested in service or is otherwise causally or etiologically related to his military service, including acoustic trauma.  If the examiner determines that it is less likely than not related to service, the examiner should explain why, including why the delayed onset of tinnitus is significant.

In rendering an opinion, the examiner should note that VA treats tinnitus as an independent, stand-alone illness or disease rather than simply a symptom for VA compensation purposes.

The examiner must also address the following:  1) the Veteran's June 2015 testimony that he experienced ringing in his ears during service; and 2) the February 2012 letter from Dr. A. in which he stated that the Veteran's tinnitus is most likely partially due to his noise exposure. 

8.  Review the examination reports to ensure that they are in compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


